DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's amendment filed on July 13, 2021. 

Status of Claims
No claim has been amended. Claims 6, 9, 12, 16, 17, 19 and 20 have been cancelled. Claims 10-11, 13-15, 18 and 21-26 have been withdrawn. No new claim has been added.  Claims 1-5, 7-8, 10-11, 13-15, 18 and 21-27 are pending. Claims 1-5, 7-8 and 27 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 07/13/2021 have been fully considered. Applicant argues that the claim 1 as amended and its dependent claims are not prima facie obvious over Hagg et al. (US 7,947,114 B2) and/or Koros et al. (US 6,562,110 B2).  Applicant argues that: neither Hagg nor Koros provide any reason or rationale for a person of ordinary skill in the art to have expected for the CMSM disclosed in Hagg to have worked with polyimide disclosed in Koros. For instance, Hagg is directed to a process for the production of a carbon membrane. (Hagg, Abstract). Hagg only discloses that the mixture cellulose and hemicellulose with an acid may be used to produce CMSM. (See e.g., Hagg, claim 1, Example 1). Hagg is silent regarding polyimide recited in independent claim 1. Koros discloses, “The mixed matrix membrane includes a polymer and discrete carbon-based molecular sieve particles encapsulated in the polymer.” (Koros, col. 5, lines 25-27). The carbon-based Koros, claims 1 and 10). The matrix membrane disclosed in Koros is loaded with these carbon-based molecular sieve particles and used to filter gases. However, Koros does not disclose, teach, or provide any reason or rationale for a person of ordinary skill in the art to have included a transition metal in its polyimide molecular sieve particles. Indeed, there is no disclosure in Koros regarding how a transition metal would affect the pyrolysis of the carbon-based polymer and thereby, the formation of the carbon-based molecular sieve particles. See Remarks, pages 6-7.
In response, the examiner respectfully disagree.
As discussions presented in the Office action dated 04/13/2021 (see pages 4-5), Hagg discloses carbon membranes, also known as carbon molecular sieve membranes (CMSM) known to have both high permeability of gases and high selectivity (Abstract; col. 1, lines 32-35).  Hagg discloses the invention provides use of a carbon membrane as hereinbefore defined in the separation of gas mixtures, e.g. in separating carbon dioxide or hydrogen from mixtures containing the same (col. 2, lines 34-37). Hagg discloses the carbon molecular sieve membranes (CMSM) comprises a polymeric material of a mixture of cellulose and hemicellulose. But Hagg does not explicitly disclose the carbon molecular sieve membranes (CMSM) comprises polyimide polymer. 
In order to address the shortfall of the Hagg reference, the Koros reference was introduced.  
Koros discloses carbon molecular sieves capable of separating carbon dioxide from mixtures including carbon dioxide and methane, and processes for purifying methane using the membranes (Title; Abstract). Koros discloses that: the membrane comprises carbon molecular 
small, discrete molecular sieving particles encapsulated in the polymer. The mixed matrix membrane is preferably in the form of a dense film, tube or hollow fiber (col. 2, line 65 thru col. 3, line 19). Koros discloses the polymer forming the membrane comprises cellulosic polymers and polyimides. The polymer preferably has, but need not have, selectivity for one or more of the components being separated (col. 3, lines 19-32). 
The issue is whether it would have been prima facie obvious to one of ordinary skill in the art to modify the carbon molecular sieve membranes (CMSM) of Hagg to provide the carbon molecular sieve membranes (CMSM) further comprises polyimide polymer as taught by Koros.
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Koros reference is reasonably pertinent to the problem of the carbon molecular sieve membranes (CMSM) comprises polyimide polymer because the membrane comprises carbon molecular sieving entities or particles incorporated into a polymeric membrane, wherein the polymeric membrane comprises polyimide, increases the effective permeability of a desirable gas component through the polymeric membrane (and/or decrease the effective permeability of the other gas components), and thereby enhance the gas separation Koros (col. 2, line 65 thru col. 3, line 19; col. 3, lines 19-32).  Consequently, the Koros reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Hagg and Koros, one skilled in the art would reasonably design/operate the carbon molecular sieve membranes (CMSM) taught by Hagg by including the feature of the carbon molecular sieve membranes (CMSM) comprises polyimide polymer as taught by Koros based on the motivation(s) taught by Koros (col. 2, line 65 thru col. 3, line 19; col. 3, lines 19-32).
Consequently, it is examiner's position that (i) including the feature of the carbon molecular sieve membranes (CMSM) comprises polyimide polymer does not necessarily alter Hagg's the principles of manufacturing carbon molecular sieve membranes (CMSM), because Hagg explicitly discloses the carbon molecular sieve membranes (CMSM) comprises a polymeric material, such as a mixture of cellulose and hemicellulose; and (ii) designing the carbon molecular sieve membranes (CMSM) taught by Hagg by including the feature of the carbon Koros is considered obvious, as set forth above.
It is still the examiner’s assessment that the Hagg and Koros references fully address the claims 1-5, 7-8 and 27, thereby, the previous 35 U.S.C. §103(a) rejections to claims 1-5, 7-8 and 27, are maintained. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hagg et al. (US 7,947,114 B2, hereinafter “Hagg”), in view of Koros et al. (US 6,562,110 B2, hereinafter “Koros”). 
Hagg discloses carbon membranes, also known as carbon molecular sieve membranes (CMSM) known to have both high permeability of gases and high selectivity (Abstract; col. 1, lines 32-35).  The carbon molecular sieve membranes are prepared by the process: (i) reacting a mixture of cellulose and hemicellulose with an acid; (ii) casting the mixture to form a film; (iii) drying said film; and (iv) carbonising said film.  The carbon molecular sieve membranes comprises carbon (which is resulted from cellulose and hemicellulose), a transition metal comprising Fe resulted from Iron (III) nitrate (col. 3, lines 26-32). It is noted that Hagg discloses the addition of Fe ion in the form of Fe3+ which directs the iron is present in the CMSM with a valence state of +3 or less thereby, renders the limitation “valence state that is greater than 0, but less than the maximum valence state” prima facie obvious.  Hagg is silent regarding the presence of sulfur in the CMSM. Hagg discloses the invention provides use of a carbon membrane as hereinbefore defined in the separation of gas mixtures, e.g. in separating carbon dioxide or hydrogen from mixtures containing the same (col. 2, lines 34-37).
Hagg discloses the carbon molecular sieve membranes (CMSM) comprises a polymeric material of a mixture of cellulose and hemicellulose. But Hagg does not explicitly disclose the carbon molecular sieve membranes (CMSM) comprises polyimide polymer. 
Koros discloses carbon molecular sieves capable of separating carbon dioxide from mixtures including carbon dioxide and methane, and processes for purifying methane using the membranes (Title; Abstract). Koros discloses that: the membrane comprises carbon molecular sieving entities or particles incorporated into a polymeric membrane. The molecular sieving entities increase the effective permeability of a desirable gas component through the polymeric membrane (and/or decrease the effective permeability of the other gas components), and thereby 
small, discrete molecular sieving particles encapsulated in the polymer. The mixed matrix membrane is preferably in the form of a dense film, tube or hollow fiber (col. 2, line 65 thru col. 3, line 19). Koros discloses the polymer forming the membrane comprises cellulosic polymers and polyimides. The polymer preferably has, but need not have, selectivity for one or more of the components being separated (col. 3, lines 19-32). 
It is noted that both the Hagg and Koros references direct carbon molecular sieves capable of separating carbon dioxide from mixtures.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the carbon molecular sieve membranes (CMSM) of Hagg to provide the carbon molecular sieve membranes (CMSM) further comprises polyimide polymer as taught by Koros, this is because the membrane comprises carbon molecular sieving entities or particles incorporated into a polymeric membrane, wherein the polymeric membrane comprises polyimide, increases the effective permeability of a desirable gas component through the polymeric membrane (and/or decrease the effective permeability of the other gas components), and thereby enhance the gas separation (selectivity) of the polymeric membrane material (Koros,  col. 2, line 65 thru col. 3, line 19; col. 3, lines 19-32).

In regard to claims 2, 3, 4 and 5, Hagg discloses the presence of Fe ion (col. 3, lines 26-32).

In regard to claim 7, Hagg discloses the presence of Fe ion (col. 3, lines 26-32).  Hagg discloses the addition of Fe ion in the form of Fe3+ which directs the iron is present in the CMSM with a valence state of +3 or less thereby, renders the limitation “average valence state is between 0 and 3” prima facie obvious.  

In regard to claim 8, Hagg discloses metal salt mass composition range of 0.5 to 6 wt% in the CMSM (col. 3, lines 33-40) which directs the metal (e.g., Fe) ion mass composition range of 0.11 wt% to 1.38 wt%.  Since the claimed mass composition range of 0.5-10 wt% overlaps the mass composition range of 0.11-1.38 wt% taught by Hagg, the range recited in claim 8 is considered prima facie obvious. See MPEP 2144.05.

In regard to claim 27, Hagg, in view of Koros, is silent regarding whether the transition metal is incorporated by ionic bonding of the transition metal to one or more moieties present in the polyimide polymer.  However, Hagg, in view of Koros, discloses the same carbon molecular sieve membranes (CMSM) comprising polyimide polymer and the transition metal as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the carbon molecular sieve membranes (CMSM) inherently structured and working the same as the carbon molecular sieve membranes recited in claim 1. Specifically, it is asserted that the transition metal is incorporated by ionic bonding of the transition metal to one or more moieties present in the polyimide polymer.  See MPEP 2112.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772